DETAILED ACTION
This office action is in response to the application filed on 09 December 2020.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-20 are currently pending.
Priority
Acknowledgment is made of Applicant’s claim for foreign priority based on an application filed in Korea on  09 December 2019. It is further noted Applicant has also filed a certified copy of the KR 10-2019-0162866 application as required by 35 U.S.C. 119(b).
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09 December 2020 and 06 April 2021 were filed before the mailing date of the first action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been reviewed and considered by the examiner.
Objection to Title
	The title is objected to because it is not sufficiently descriptive of the claimed invention. An updated title is required that is clearly indicative of the invention to which the claims are directed (e.g., Electronic Device for Changing Displayed Image Associated with Camera Positioned Below the Display and Operating Method Thereof). 
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-9, 12-14, 16-19 are rejected under U.S.C. 103 as being unpatentable over Lin H. (WO 2021/047325 A1 (effective filing date 09 September 2019, please note, citations are to Lin’s description in English, and figures in Lin’s international application in Chinese); Lin), in view of Yoo et al (US 2015/0294627 A1; Yoo).
RE Claim 1, Lin discloses an electronic device (Lin: [0010], electronic device comprising a display panel and a camera), comprising:
a display (Lin: [0010], electronic device comprising a display panel and a camera);
a camera module configured to be positioned below the display (Lin: fig. 2, illustrating a camera module 200 below display 100; [0010], electronic device comprising a display panel and a camera);
a memory configured to store instructions (Lin: [0021, 0113], disclosing memory storing software instructions (e.g., a computer program)); and
a processor configured to be functionally connected to the display, the camera module, and the memory (Lin: fig. 7, illustrating components of Lin’s electronic device; [0078], “The electronic device 700 includes ... a sensor 705, and a display unit 706 ... a memory 709, a processor 710, a power supply 711 and other components”),
wherein the processor is configured, by executing the instructions, to cause the electronic device (Lin: [0020], “an embodiment of the present invention also provides an electronic device, including a processor, a memory, and a computer program stored in the memory and running on the processor. The computer program is executed by the processor to implement the above control method”, [0113], execution of instructions to make a terminal perform Lin’s method) to:
identify a change in an operating state of the camera module while presenting predetermined pixels in an area of the display surrounding the camera module (Lin: fig. 2, illustrating pixels in region 31 which are controlled by pixel unit 41a, and fig. 3, illustrating annular region 31 surrounding ‘hole’ 11; [0024], ‘preset working mode’ (camera shooting state), [0053], ‘preview shooting state’ (e.g., camera shooting state) is disclosed, and pixels in annular region 31 are turned off (identifying a change from a ‘working’ mode (e.g., general ‘display’ mode) to a ‘shooting state’ is implied)),
change a size of the area surrounding the camera module in response to identifying the change in the operating state of the camera module (Lin: fig. 2, illustrating pixels in region 32 which are controlled by pixel unit 41b, and fig. 3, illustrating annular region 32 surrounding annular region 31 and ‘hole’ 11; [0054], disclosing ‘shooting state’ where pixel unit 41b is turned off, therein expanding turned off pixels to include region 32), and
present the predetermined pixels in the changed area (Lin: [0054], pixel unit 41b is turned off, thereby expanding the display area in which pixels are turned off).
However, although Lin does not expressly teach,
displaying a predetermined image in an area (Yoo: [0115], disclosing that pixels may either be turned off or output as a same color, such as black).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Yoo’s displaying a predetermined image in an area with Lin’s electronic device comprising a way of identifying a change in an operating state of a camera module while presenting predetermined pixels in an area of a display surrounding the camera module, and presenting the predetermined pixels in the changed area so the combined Lin/Yoo electronic device can identify a change in an operating state of the camera module while displaying a predetermined image in an area of the display surrounding the camera module, and display the predetermined image in the changed area. Further, the motivation for combining Yoo’s displaying a predetermined image in an area with Lin’s electronic device would have been to improve the operation of picture taking by the camera by reducing the channeling of light from surrounding display regions to the camera region (Lin, [0040]). 
RE Claim 13, Lin discloses a method of operating an electronic device (Lin: [0003], invention applicable to a control method of a display panel and electronic equipment), the method comprising: identifying a change in an operating state of a camera module while presenting predetermined pixels in an area of a display surrounding the camera module positioned below the display (Lin: fig. 2, illustrating pixels in region 31 which are controlled by pixel unit 41a, and fig. 3, illustrating annular region 31 surrounding ‘hole’ 11; [0024], ‘preset working mode’ (camera shooting state), [0053], ‘preview shooting state’ (e.g., camera shooting state) is disclosed, and pixels in annular region 31 are turned off (identifying a change from a ‘working’ mode (e.g., general ‘display’ mode) to a ‘shooting state’ is implied)).
Further, the remaining limitations recited in claim 13 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.
RE Claims 2 and 14, Lin/Yoo teaches the electronic device of claim 1, the method of claim 13, and in addition Lin discloses change the size of the area surrounding the camera module to be increased in response to identifying that the operating state of the camera module is changed to an image capturing state (Lin: figs. 2 and 3; [0054], camera is in ‘shooting state’, second pixel unit 41b is turned off to expand non-light emitting area to include 
RE Claim 4, Lin/Yoo teaches the electronic device of claim 1, and Yoo in addition discloses the predetermined image includes an image configured in black (Yoo: [0059, 0115], display screen is configured to turn pixels off or output the same color, such as black).
	Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Yoo’s predetermined black image with Lin’s electronic device having a predetermined image of turned off pixels so the combined Lin/Yoo predetermined image includes an image configured in black. Additionally, the motivation for combining Yoo’s predetermined black image with Lin’s electronic device would have been to make it easier for the combined Lin/Yoo device to generate a black image since all that needs to be done is assign values of zero (e.g. black color) or close to zero (e.g., 1 – substantially black to prevent potential divide-by-zero situations) to pixels in the predetermined area.
RE Claims 5 and 16, Lin/Yoo discloses the electronic device of claim 1, and the method of claim 13.
In addition, Lin also teaches  identify that characteristics in a predetermined area of an image acquired through the camera module are changed while the operating state of the camera module is the image capturing state; and change the size of the area surrounding the camera module in response to identifying that the characteristics in the predetermined area are changed (Lin: [0034], camera is in ‘on’ state, and [0051-0052], luminous intensity of display is too strong causing ‘crossover’ of light into camera functional area (predetermined area has too much light, and quality of image captured by camera module is adversely affected), which causes Lin’s device to expand the area surrounding by turning off pixel unit 41b (size of area surrounding camera is changed due to identifying luminous intensity in predetermined area)).
RE Claims 6 and 17, Lin/Yoo teaches the electronic device of claim 5, the method of claim 16, and further Lin teaches change/changing the size of the area surrounding the camera module to be increased in response to identifying that the characteristics in the predetermined area are degraded (Lin: [0051-0052], luminous intensity of display is too strong causing ‘crossover’ of light into camera functional area (predetermined area has too much light, and quality of image captured by camera module is adversely affected), which causes Lin’s change/changing the size of the area surrounding the camera module to be reduced in response to identifying that the characteristics in the predetermined area are improved (Lin: [0052], “When the luminous intensity of the display panel 100 is weak, the possibility of the display panel 100 being bleed is less. At this time, the second pixel unit 41b is turned on to reduce the distance between the functional area 10 and the display area 20, so that the display panel can be improved” (predetermined area does not have too much light)).
RE Claims 7 and 18, Lin/Yoo discloses the electronic device of claim 6, the method of claim 17, and Lin in addition teaches the characteristics include noise, resolution, brightness, or a combination thereof (Lin: [0052], luminous intensity (e.g., brightness)), and identify/identifying that the characteristics in the predetermined area are degraded when at least one of an increase in the noise, a reduction in the resolution, or an increase in the brightness in the predetermined area occurs (Lin: [0051-0052], luminous intensity of display is too strong causing ‘crossover’ of light into camera functional area (predetermined area has too much light, and quality of image captured by camera module is adversely affected), which causes Lin’s device to expand the area surrounding by turning off pixel unit 41b (size of area surrounding camera is changed due to identifying degraded characteristics of too much light in predetermined area)), and identify/identifying that the characteristics in the predetermined area are improved when at least one of a reduction in the noise, an increase in the resolution, or a reduction in the brightness in the predetermined area occurs (Lin: [0052], “When the luminous intensity of the display panel 100 is weak, the possibility of the display panel 100 being bleed is less. At this time, the second pixel unit 41b is turned on to reduce the distance between the functional area 10 and the display area 20, so that the display panel can be improved” (predetermined area does not have too much light)).
RE Claim 8, Lin/Yoo teaches the electronic device of claim 1, and Lin further discloses wherein the display is configured to have a hole, wherein the camera module is configured to be viewed from an outside through the hole, and wherein the area of the display surrounding the camera module is configured to surround the hole (Lin: fig. 3, illustrating light-transmitting area 11 (interpreted as a ‘hole’, where Lin’s light-transmitting area allows the camera module to be viewed from outside of the display) surrounded by annular regions 31 and 32; [0040], “The closed part of the pixel unit 41 is located in the preset area 30 
RE Claims 9 and 19, Lin/Yoo discloses the electronic device of claim 1, the method of claim 13, and Lin also teaches the area of the display surrounding the camera module is divided into a first area overlapping the camera module and a second area surrounding the first area (Lin: fig. 3, illustrating region 11, overlapping camera module 200 shown in fig. 2, and annular region 31 surrounding region 11), and change the size of the second area in response to identifying a change in the operating state of the camera module (Lin: fig. 3, illustrating annular region 32 surrounding annular region 31; [0054], disclosing a second working state/shooting mode where second pixel unit 41b is turned off, thereafter turning off pixels in region 32 so that non-light emitting area is expanded to include regions 31 and 32).
RE Claim 12, Lin/Yoo teaches the electronic device of claim 1, and Lin also discloses the area surrounding the camera module is configured to have one of a circular shape, an elliptical shape, a polygonal shape, a planar shape, a “U’ shape, a “V’ shape, or a combination thereof (Lin: fig. 3, illustrating region 31 comprising a ‘circular’ shape).

	Claims 3, 10-11, 15 and 20 are rejected under U.S.C. 103 as being unpatentable over Lin, in view of Yoo, and further in view of Ouyang et al (US 2020/0204715 A1; Ouyang).
RE Claims 3 and 15, Lin/Yoo discloses the electronic device of claim 1, the method of claim 13, and although Lin/Yoo does not appear to expressly teach,
Ouyang (in the same field of endeavor as Lin) implicitly teaches change/changing the size of the area surrounding the camera module to be reduced in response to identifying that the operating state of the camera module is changed from the image capturing state to a state other than the image capturing state (Ouyang: [0033], disclosing that pixels surrounding a camera module can be turned ‘off’ during image capture, which implicitly teaches that pixels surrounding the camera module are turned ‘on’ during a state other than the image capture state; please note, turned ‘on’ pixels reduces the size of the area surrounding the 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Ouyang’s smaller size of area surrounding a camera module, in response to operating in a state other than an image capturing state, with Lin/Yoo’s electronic device, with the expected benefit of increasing the display area in which to display image information (Ouyang, [0019]).
RE Claim 10, Lin/Yoo teaches the electronic device of claim 9.
Yet, even though Lin/Yoo does not appear to expressly disclose,
Ouyang teaches a first display area comprising pixels (Ouyang: [0019], disclosing pixel density of first display area overlapping functional element (e.g., a camera module) is less than pixel density of second display area surrounding the first display area), and turn off the first area in response to identifying that the operating state of the camera module is the image capturing state (Ouyang: [0033], disclosing that pixels on and around a camera element may be turned off when camera is in a capturing state).
	Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Ouyang’s method of turning off pixels in a first display area when a device is in an image capturing state with Lin/Yoo’s electronic device in order to improve the quality of image obtained by the camera element (Ouyang, [0033]).
RE Claims 11 and 20, Lin/Yoo discloses the electronic device of claim 9, the method of claim 19, and in addition Yoo discloses display a predetermined image in a first area (Yoo: [0059], disclosing output of a same color (e.g., black pixels) to a region of a display, such that said region is a weak visible region or a power-saving display region).
Yet, although Lin/Yoo does not appear to expressly teach,
Ouyang discloses a first display area comprising pixels (Ouyang: [0019], disclosing pixel density of first display area overlapping functional element (e.g., a camera module) is less than pixel density of second display area surrounding the first display area), display an image in the first display area (Ouyang: [0033], pixels are turned off in the first area, wherein the first area overlaps a camera element), and implicitly teaches identify/identifying that the operating state of a camera module is a state other than an image capturing state 
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Ouyang’s first display area comprising pixels and way of implicitly identifying an operating state of a camera is a state other than an image capturing state with Lin/Yoo’s electronic device comprising a method of displaying turned off pixels (e.g., a predetermined image) in a first area so the combined Lin/Yoo/Ouyang electronic device can display the predetermined image in the first area in response to identifying that the operating state of the camera module is a state other than the image capturing state. Further, the motivation for combining Ouyang’s method with Lin/Yoo’s electronic device would have been to save power (Yoo, [059]), and to also let users ‘see’ where the under-display camera element is located, should they need to know its location.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Border et al (US 2009/0102763 A1; explicit ‘display’ state and ‘capture’ state of a display panel comprising a camera element, where the capture state corresponds to a camera ‘on’ condition and the ‘display’ state corresponds to a state other than a camera ‘on’/capture state – see fig. 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICK F VALDEZ/Examiner, Art Unit 2611